12 Cal.App.2d 447 (1936)
THE PEOPLE, Respondent,
v.
MORRIS L. HIRSCHBEIN, Appellant.
Crim. No. 2762. 
California Court of Appeals. Second Appellate District, Division One.  
March 13, 1936.
 J. W. Kearby, E. P. Werner, Edward Linder and Entenza & Gramer for Appellant.
 U.S. Webb, Attorney-General, and John O. Palstine, Deputy Attorney-General, for Respondent.
 York, J.
 This is designated by appellant as an appeal from "verdict and judgment". Fifteen different judgments were entered on fifteen verdicts, each verdict finding defendant guilty on one of the fifteen counts of the crime of grand theft charged in the information.
 The attorneys for appellant are not the attorneys who represented defendant in the lower court. An examination of the transcript discloses the fact that there was sufficient evidence to warrant the jury in bringing in the verdicts which it brought in as to all of the counts charged in the information. The objections of the appellant's counsel on appeal seem to be predicated mainly on the fact that the attorney for defendant at the time of trial did not make as many objections as they now think he should have made to the introduction of evidence, and did not move to strike out certain evidence that was introduced; also, that the conduct of the trial judge was prejudicial to appellant.
 [1] Each bit of evidence introduced, to which objection was and is now made, standing alone, without the rest of the entire proceedings being scanned with care, might show some reason for some of the objections raised, but this court will take the evidence as a whole and consider the case as a whole in order to determine whether or not there was committed any prejudicial error. A careful examination of the entire record and of all the evidence introduced convinces this court that there was no miscarriage of justice in the conviction of the defendant. This being so, it is unnecessary to discuss each point raised in detail, because of the general way in which the objections are now made for the first time upon this appeal. *449
 [2] We cannot find anything objectionable in any of the remarks made by the trial judge, even when each remark is set off by itself without a statement of what preceded the remark or what called forth the remark. The record before us fully justifies each remark made by the trial court and shows beyond doubt that any remark objected to was not in any way prejudicial to the defendant.
 There being sufficient competent evidence upon which the jury was justified in finding defendant guilty, as charged-- in fact, there is almost a complete demonstration of guilt even in the defendant's own testimony,--there is nothing in the record which justifies this appeal upon any of the grounds stated by appellant.
 [3] As no appeal lies from "the verdict", the attempted appeal therefrom is dismissed. The judgments appealed from are affirmed.
 Shinn, J., pro tem., concurred.
 Houser, P. J., concurred in the judgment.